September 18, 2009 Trust for Professional Managers 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 Ladies and Gentlemen: We have acted as your counsel in connection with the preparation of Post-Effective Amendment No. 155 to the Registration Statement on Form N-1A (Registration Nos. 333-62298; 811-10401) (the “Registration Statement”) relating to the sale by you of an indefinite number of Advisor Class shares (the “Shares”) of beneficial interest, $.001 par value, of the Smead Value Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”), in the manner set forth in the Registration Statement (and the Prospectus of the Fund included therein). We have examined:(a)the Registration Statement (and the Prospectus of the Fund included therein), (b)the Trust’s Declaration of Trust and Bylaws, as amended, (c)certain resolutions of the Trust’s Board of Trustees and (d) such other proceedings, documents and records as we have deemed necessary to enable us to render this opinion. Based upon the foregoing, we are of the opinion that the Shares, when sold as contemplated in the Registration Statement, will be duly authorized and validly issued, fully paid and nonassessable. We consent to the use of this opinion as an exhibit to the Registration Statement.In giving this consent, however, we do not admit that we are “experts” within the meaning of Section11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bay and Appleton, WI; Washington, DC; and Shanghai, PRC Godfrey & Kahn is a member of Terralex®, a worldwide network of independent law firms.
